EXHIBIT 10.35

 

Rentrak Corporation

 

Summary of Compensation Arrangements for Non-Employee Directors

 

Each non-employee director of Rentrak Corporation (“Rentrak”) receives an annual
retainer of $20,000; non-employee directors who serve on the Audit Committee
receive an additional retainer of $2,500.  Non-employee directors are also paid
$500 for each board meeting they attend in person or by telephone conference
call.  Each director who serves on a board committee is paid $500 for attending
each in-person or telephone conference committee meeting.  Rentrak also
reimburses directors for their travel expenses for each meeting attended in
person.

 

Under Rentrak’s 1997 Equity Participation Plan, each non-employee director
receives an automatic grant, at the beginning of each fiscal year, of a stock
option exercisable for 10 years, subject to earlier termination if the director
ceases to be a director.  The option entitles the director to purchase 10,000
shares of Rentrak common stock at a purchase price equal to the fair market
value of Rentrak’s stock on the date of grant and becomes exercisable in full
one year after the date of grant.  Each chair of a board committee
simultaneously receives an option to purchase an additional 2,500 shares on the
same terms.

 

1

--------------------------------------------------------------------------------